DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner acknowledges Applicant’s response filed on 10/12/2021 containing amendments and remarks to the claims.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephanie Davy-Jow on 10/19/2021.

The application has been amended as follows: 
Claim 1, lines 4-9:
“aldehyde, or a combination thereof[[;]], and wherein the IrO2-based catalyst comprises IrO2; and
prehydrogenating the IrO2-based catalyst prior to exposing the alkane to the IrO2-based catalyst[[;]], wherein prehydrogenating comprises adsorbing hydrogen onto a surface of the IrO2-”

Claim 4, line 1:
“The method of claim 1, wherein the IrO2-based catalyst is”

Claim 22, lines 3-7:
“base gas is ethane, , and 2-based catalyst comprises IrO2; and
prehydrogenating the IrO2-based catalyst prior to exposing the alkane to the IrO2-based catalyst[[;]], wherein prehydrogenating comprises adsorbing hydrogen onto a surface of the IrO2-”
 Claim 23:
“The method of claim 22, wherein the IrO2-based catalyst is IrO2(110)”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 5-6, filed 10/12/2021, with respect to the rejections of claims 1-5 and 7-21 under 35 U.S.C. 112(b), 102 and 103, respectively, have been fully considered and are persuasive. The Applicant has amended the claims to address the 112(b) rejections and has cancelled claims 14-21 to address the outstanding 102 and 103 rejections. Therefore the rejections of claims 1-5 and 7-21 have been withdrawn. 
2-based catalyst and prehydrogenating the IrO2-based catalyst prior to exposing the alkane to the IrO2-based catalyst. Specifically, no prior art appears to disclose or reasonably suggest treating the IrO2 surface with hydrogen to adsorb hydrogen on the surface of the IrO2 catalyst and converting at least a portion of oxygen to OH as claimed by the Applicant. The closest prior arts of record fails to disclose a prehydrogenation step. Clem et al. (US 2012/0083637 A1) discloses regenerating a deactivated catalyst with hydrogen and then returning the catalyst to the reaction zone to contact methane ([0030]; [0032]). However, regenerating a deactivated catalyst is considered substantially different then a prehydrogenation step that occurs prior to exposing the alkane to the IrO2-based catalyst. 
Therefore, claims 1-5, 8-10, 12-13, and 22-27 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772